[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY
The journal entry and opinion of this court released on July 8, 1999, in this case contained an error in the first paragraph of the Concurring Opinion as follows:
  I wholeheartedly concur with the conclusions reached in the majority opinion that affirms the judgment of the trial court. Clearly, the trial court denied the appellant due process of law.
This error is hereby corrected by deleting the second sentence, to read as follows:
  I wholeheartedly concur with the conclusions reached in the majority opinion that affirms the judgment of the trial court.
It is hereby ordered that said journal entry and opinion of July 8, 1999, be amended nunc pro tunc to correct the error in the Concurring Opinion to this opinion as stated above.
It is further ordered that, as so amended, said journal entry and opinion of July 8, 1999 shall stand in full force and effect in all its particulars.
The corrected entry is attached.
PATRICIA BLACKMON, P.J. and ANNE L. KILBANE, J. CONCURRING
                             __________________________________ KENNETH A. ROCCO PRESIDING JUDGE